Citation Nr: 0119248	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  93-27 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for a scar 
residual to a shell fragment wound to the scalp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In January 1996, the Board denied entitlement to an increased 
rating for right knee disability and remanded this case to 
the RO for additional action on two other issues which were 
then pending, entitlement to service connection for post-
traumatic stress disorder, and entitlement to service 
connection for headaches including as secondary to a shell 
fragment wound to the head.  Those matters were resolved in 
the veteran's favor, the veteran did not file a notice of 
disagreement with the RO's rating and effective date 
assignments as to those two issues, and they are no longer in 
appellate status.  

To obtain additional clarifying data regarding the remaining 
issue, entitlement to an increased (compensable) disability 
rating for a scar residual to a shell fragment wound to the 
scalp, the Board remanded the veteran's case to the RO in 
December 1999.  The requested development has been completed 
and the case has been returned to the Board for consideration 
of the only remaining issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.  

2.  The service-connected scar residual to a shell fragment 
wound to the scalp is well healed, not tender or painful, and 
is no more than slightly, if at all, disfiguring.  


CONCLUSION OF LAW

A compensable evaluation for scar residual to a shell 
fragment wound to the scalp is not warranted.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
4.31, 4.118, Code 7800 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, effective November 20, 
2000, a new law was promulgated, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, amends the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims such as this one that were pending on the date of 
enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist veterans with their claims.  

With regard to the certified issue, it appears that all 
records identified and available that are relevant to the 
issue on appeal have been obtained.  The file contains the 
complete medical findings necessary to rate the service-
connected disability.  Further, the veteran has clearly 
presented the precise reasons he believes he is entitled to 
greater compensation.  In light of the above, the Board 
concludes that the veteran has been afforded every 
administrative consideration regarding his claim and that the 
Board's consideration of this issue may proceed.  



I.  Factual Background

The service medical records reflect that the veteran 
sustained shrapnel injuries in the Republic of Vietnam.  

On VA examination in February 1971, there was a 11/2 inch 
transverse scar at the mid-parietal region.  X-rays of the 
skull showed a small metallic foreign body, measuring 
approximately 5 millimeters in diameter, in the right 
parietal regional superiorly.  The bone was not involved and 
the bony structures were intact.  The impression based on the 
X-rays was small metallic foreign body in the right skull as 
described.  The diagnosis was scar of shell fragment wound of 
scalp with retained metallic foreign body.  

The rating decision of April 1971 by the RO which established 
service connection for scar residual to a shell fragment 
wound to the scalp reflects that the veteran's service 
medical records were incomplete regarding the veteran's head 
injury; that the VA examiner had found a small metallic 
foreign body in the right skull by X-ray; and that on 
physical examination there was a 11/2 inch transverse scar.  
For these reasons, the RO granted service connection for a 
shell fragment wound scar of the scalp with retained metallic 
foreign body, assigning a noncompensable disability rating 
from the day following the veteran's separation from active 
duty.  

When the veteran was examined by the VA in May 1973, X-rays 
of the skull revealed a tiny metallic foreign body fragment 
in the scalp over the parietal region on the right.  The 
metallic foreign body fragment measured approximately .5 x .1 
centimeters.  On physical examination there was a 11/2 inch 
transverse, well healed scar in the mid parietal region which 
was not tender.  

On VA examination in September 1990, there was a 2 1/2  by 1 1/2 
centimeter scar only on the frontal scalp area.  The 
diagnosis was shrapnel wound of the scalp by history. 

During a hearing before a Hearing Officer at the RO in March 
1992, the veteran testified that his scalp scar was tender to 
the touch and that periodically he scratched little chips of 
shell fragments out of his scalp in various spots.  He 
further testified that the scalp scar was painful.  

The report of the veteran's February 1993 VA examination 
reflects that the veteran had five retained metallic foreign 
bodies in his scalp due to his shell fragment wound.  X-ray 
studies showed that there was one metallic foreign body 
projected over the mid-line of the high parietal, measuring 
about 3 by 4 millimeters in length, as well as several 
occipital metallic foreign bodies all measuring less than 5 
by 6 millimeters.  During the examination, the veteran 
reported that shrapnel had been coming out of his scalp "off 
and on."  The examiner noted that the metallic foreign 
bodies of the scalp were not palpable and appeared non-
painful on palpation.  The diagnosis was shell fragment wound 
of the scalp with 5 retained metallic foreign bodies 
remaining.  The examiner did not specifically address the 
question of whether the scalp scar itself was tender and 
painful.  

VA medical records, including outpatient reports for the 
1990's, pertain primarily to knee disability and are negative 
for any reference to, or indication of treatment for, facial 
scar symptoms.  

In December 1999, the Board concluded that it would be 
helpful to obtain additional medical information concerning 
whether the veteran's scalp scar was tender and painful on 
objective demonstration prior to rendering a decision on this 
appeal.  Accordingly, the matter was remanded to the RO to 
afford the veteran a VA examination to determine whether the 
service-connected shell fragment wound scar on his scalp was 
tender and painful on objective demonstration.  The examiner 
was specifically requested to provide information concerning 
whether the veteran's scalp scar is tender and painful, 
either constantly, or at the times when particles of shell 
fragments worked their way through his scalp.  

When the veteran was examined by the VA in January 2000, the 
examiner reviewed the service medical records noting that 
when the veteran was hospitalized in June 1968, he had a 
shrapnel injury to the left scalp with retained metal 
fragments noted on X-rays in September 1970 and May 1973, but 
not detected on X-rays in September 1998.  Also noted in the 
past history was a 2 1/2 by 1 1/2  centimeter lesion in the left 
frontal scalp with multiple recorded complaints of tenderness 
of the scar and about retained metallic fragments.  

The examination report includes detailed information 
regarding the scar on the left frontal scalp.  On 
examination, the veteran complained that the scar interferes 
with combing of his hair when it is relatively straight.  
Reportedly, this results in chronic tenderness, especially 
prominent when he combs his hair.  Also approximately one 
year prior to the examination, the veteran related that there 
had been a sharp area within the scar which caused him much 
greater distress and which finally was alleviated by the 
removal of a metallic fragment from his scalp with diminution 
of symptoms thereafter.  It was reported that the scar itself 
was not intrinsically tender and that it did not preclude him 
wearing hats.  Reportedly, it did not interfere with sleep or 
any other thing, except for combing of the hair.  No 
complaint regarding a scar in the parietal region was 
reported.  

The examiner commented that the injury with the right 
posterior scar was from shrapnel from a civilian bullet 
injury, not related to service.  Whereas that on the left 
frontal scalp is a scar from military service.  The diagnosis 
was depressed scar, status post shrapnel injury left frontal 
scalp.  Later that month, the examiner added the notation 
that an MRI could not be done because of metallic fragments, 
and that a CAT scan was performed instead, and that this 
reflected 3 metallic fragments measuring about 8/2 mm in 
size, superficial to the skull and external table on the 
right side.  

After the RO's rating board noted the conflict in the 
examination findings regarding the location of the service-
connected scar and the recorded data regarding the left 
frontal scalp scar, it requested further comment by the 
examiner on the matter.  In July 2000, VA's examiner reported 
that he had reviewed the veteran's service medical records 
and that they unambiguously reflect that in June 1968 the 
veteran suffered a shrapnel wound to his head; that the 
records do not demonstrate how much of his scalp was injured; 
that the earliest record dating from 1970 reflects that the 
wound was of the parietal scalp; and that the parietal scalp 
is the area of the scalp above the ear.  The examiner 
commented that the scar which caused the veteran's tenderness 
is at the left frontal scalp; that this is very clear from 
the examination; and that a review of the records indicates 
that the veteran sustained gunshot wounds post service.  It 
was noted that the pain experienced by the veteran was from a 
gunshot wound on the left frontal scalp, but the examination 
closest to service in 1970 does not reflect a frontal scalp 
injury at all.  The examiner opined that in response to the 
question posed, the report must be changed from the word 
"left" to the word "right", as is consistent with the 
veteran's X-rays.  

The disability rating history of the service-connected scar 
of the right parietal region is that it has been consistently 
assigned a noncompensable disability evaluation since the day 
following the veteran's service discharge.  


II.  Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Evaluation of a service-connected disorder requires a review 
of the appellant's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2000).  For a claim for 
an increased rating, the primary concern is the current level 
of disability. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 38 
C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  

Under Diagnostic Codes 7800 through 7805, scars are rated 
according to the location, type, characteristics, or, if none 
of the specific criteria apply, according to limitation of 
function of the affected part.  

Diagnostic Code 7800 pertains to scars located on the head, 
face, or neck.  The veteran has alleged that his scar is 
disfiguring.  Under the applicable code a noncompensable 
rating contemplates disfiguring scars of the head, face, and 
neck, which are no more than slightly disfiguring.  A 10 
percent rating requires a moderately disfiguring scar.  
Inasmuch as there is no objective evidence to show that the 
appellant's service-connected scar produces more than slight, 
if any, disfigurement, there is no appropriate basis for the 
assignment of a compensable disability rating under 
Diagnostic Code 7800.  

Under Diagnostic Code 7804, a 10 percent disability rating is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  The appellant has complained that 
he has a facial scar which is painful, but it is apparent 
from the objective evidence that the scar which is painful 
resulted from post service trauma and is not related to the 
service-connected scar which is on the right parietal region.  
The objective evidence does not show that the service-
connected scar is tender or painful and therefore a 
compensable disability evaluation is not warranted under Code 
7804.  

Diagnostic Codes 7801 and 7802 pertain to scars that result 
from burns; the appellant's scar resulted from a shell 
fragment wound.  Diagnostic Code 7803 provides a 10 percent 
disability rating for superficial scars that are poorly 
nourished with repeated ulceration.  There is absolutely no 
medical evidence showing ulceration of the service-connected 
scar.  Consequently, a compensable rating is again not 
warranted.  

Also, there is no objective evidence demonstrating that the 
service-connected scar produces limitation of function.  
Consequently, a compensable rating under Diagnostic Code 
7805, which evaluates scars based on limitation of function 
of the affected part, is not warranted.  38 C.F.R. § 4.118 
(2000).  

The Board further notes that, where the requirements for a 
compensable evaluation are not met under the Diagnostic Codes 
which do not include a provision for a noncompensable rating, 
a zero percent evaluation must be assigned.  38 C.F.R. § 
4.31.  

The service-connected right parietal scar was incurred during 
the veteran's service in the Republic of Vietnam.  His final 
service discharge was in September 1970.  The scar was well 
healed and non-tender as early as on VA examination in May 
1973.  There is no objective support for a finding that that 
scar has produced any significant difficulty for the veteran 
for many years.  The objective evidence reflects that the 
frontal scar which is the prime focus of the veteran's 
complaints is of nonservice-connected origin.  It initially 
occurred many years after service.  Symptomatology 
attributable to this nonservice-connected scar is not for 
consideration in the rating assigned for the service-
connected scar residual to a shell fragment wound to the 
scalp which is the only scar at issue here.  In the 
aggregate, the service-connected scar of the right parietal 
region produces at most no more than slight, if any, 
disfigurement.  In these circumstances, no appropriate basis 
exists for the assignment of a compensable disability rating.  

With regard to his contentions, the veteran is certainly 
capable of providing evidence of symptomatology, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  

Here, the applicable schedular criteria are fully complete 
for rating this service-connected disability.  The 
preponderance of the evidence is clearly against the claim, 
and the reasonable doubt doctrine is not for application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


ORDER

Entitlement to an increased (compensable) rating for a scar 
residual to a shell fragment wound to the scalp is denied.  




		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 

